 

 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 1of 7. PagelD # 130

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) SUPERSEDING INDICTMENT
)
Plaintiff, ) JUDGE BENITA Y. PEARSON
)
V. ) CASE NO. 1:19-CR-00124
) Title 21, United States Code,
ANGEL RIOS, ) Sections 841(a)(1), (b)(1)(A),
JAIME HERNANDEZ-DE LA PAZ, ) (b)(1)(B), (b)(1)(C), 843(b),
FELIX M. CRUZ, ) 856(a)(1) and (2), and 846; Title
EDWIN A. TAVAREZ, ) 18, United States Code, Sections
MIGDALIA PABON, ) 922(g)(1), 924(c)(1)(A)@),
EDWIN VASQUEZ, ) 1956(h) and 2
MALVIN D. ROMAN, )
)
Defendants. )
COUNT 1

(Conspiracy to Possess with Intent to Distribute and Distribution of Cocaine,
21 U.S.C. § 846)

The Grand Jury charges:

1. From on or about November 1, 2017 to on or about February 28, 2019, the exact
dates to the Grand Jury known and unknown, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendants ANGEL RIOS, JAIME HERNANDEZ-DE LA PAZ, FELIX M.
CRUZ, EDWIN A. TAVAREZ, EDWIN VASQUEZ, and MALVIN D. ROMAN, and others
known and unknown to the Grand Jury, did unlawfully, knowingly, and intentionally combine,
conspire, confederate, and agree together and with each other, and with diverse others known
and unknown to the Grand Jury, to possess with intent to distribute 5 kilograms or more of a
mixture and substance containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

All in violation of Title 21, United States Code, Section 846.
 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 2o0f 7. PagelD #: 131

COUNT 2
(Maintaining a Drug Premises, 21 U.S.C. §§ 856(a)(1) and (2))

The Grand Jury further charges:

2. From on or about October 1, 2018 to on or about February 1, 2019, in the
Northern District of Ohio, Eastern Division, Defendants ANGEL RIOS and FELIX M. CRUZ
did knowingly and intentionally use, maintain, and control a place, located at an address on
Hodgson Ave., the specific address known to the Grand Jury, for the purpose of manufacturing,
distributing, and using controlled substances, namely marijuana, a Schedule I controlled
substance, and cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 856(a)(1) and (2).

COUNT 3
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2)
The Grand Jury further charges:

3. On or about February 1, 2019, Defendants ANGEL RIOS and JAIME
HERNANDEZ-DE LA PAZ did knowingly and intentionally possess with intent to distribute
approximately 96.48 grams ofa mixture and substance containing cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT 4
(Possession with Intent to Distribute Marijuana,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), 18 U.S.C. § 2)
The Grand Jury further charges:

4, On or about February 1, 2019, Defendants ANGEL RIOS and FELIX M. CRUZ

did knowingly and intentionally possess with intent to distribute approximately 846.97 grams of
 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 3o0f 7. PagelD #: 132

marijuana, a Schedule I controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(C), and Title 18, United States Code, Section 2.
COUNT 5
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18 U.S.C. § 924(c)(1)(A)Q@))
The Grand Jury further charges:

5. On or about February 1, 2019, in the Northern District of Ohio, Eastern Division,
Defendant JAIME HERNANDEZ-DE LA PAZ did knowingly possess a firearm in furtherance
of a drug trafficking crime, for which said defendant may be prosecuted in a court of the United
States, that is, Conspiracy to Possess with Intent to Distribute and Distribution of Cocaine, and
Possession with Intent to Distribute Cocaine, in violation of Title 21, United States Code,
Sections 846, 841(a)(1), (b)(1)(A), and (b)(1)(C), as charged in Counts 1 and 3 of the Indictment,

in violation of Title 18, Section 924(c)(1)(A), United States Code, and punishable under Title 18,

United States Code, Section 924(c)(1)(A)(i).

COUNT 6
(Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

6. On or about February 1, 2019, in the Northern District of Ohio, Eastern Division,
Defendant FELIX M. CRUZ, having been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, that being: F2 Possession of Drugs, in the
Cuyahoga County Court of Common Pleas, case number CR-04-448692, on or about March 4,

2004, did knowingly possess in and affecting interstate commerce a firearm, to wit: a Glock
 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 4of 7. PagelD #: 133

Model 19 pistol, serial nnmber NPK-106, and ammunition, in violation of Title 18, United States

Code, Section 922(g)(1).
COUNT 7
(Possession with Intent to Distribute and Distribution of Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

7. On or about February 16, 2019, in the Northern District of Ohio, Eastern
Division, Defendant EDWIN A. TAVAREZ did knowingly and intentionally possess with intent
to distribute and distribute more than 500 grams of a mixture and substance containing cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(B).

COUNT 8
(Conspiracy to Launder Monetary Instruments, 18 U.S.C. § 1956(h))

The Grand Jury further charges:

8. From on or about November 17, 2017 to on or about January 11, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ANGEL RIOS and
MIGDALIA PABON did knowingly combine, conspire, and agree with each other and with
other persons known and unknown to the Grand Jury to commit offenses against the United
States in violation of Title 18, United States Code, Section 1956, to wit: knowingly conduct and
attempt to conduct financial transactions affecting interstate and foreign commerce, to wit,
transporting and retrieving United States currency, which involved the proceeds of a specified
unlawful activity, that is distribution of controlled substances, knowing that the transaction was
designed in whole and in part to conceal and disguise, the nature, source, ownership, and control

of the proceeds of said specified unlawful activity and that while conducting and attempting to
 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 5 of 7. PagelD # 134

conduct such financial transaction knew that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, in violation of Title 18, United
States Code, Section 1956(a)(1)(B)@).
All in violation of Title 18, United States Code, Sections 1956(h) and 2.
COUNTS 9-25
(Use of a Communication Facility in Furtherance of a Drug Trafficking Crime,
21 U.S.C. § 843(b))
The Grand Jury further charges:
9. On or about the dates and approximate times listed below, in the Northern District of
Ohio, Eastern Division, and elsewhere, Defendants listed below did knowingly and intentionally

use a communication facility, to wit: a telephone, to facilitate acts constituting a felony, under

Title 21, United Stated Code, Section 846 and 841 (a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Date Time

9 ANGEL RIOS, MIGDALIA PABON June 7, 2018 4:04 p.m.

10 ANGEL RIOS, JAIME HERNANDEZ-DE LA | November 10, 2018 7:26 p.m.
PAZ

11 ANGEL RIOS, JAIME HERNANDEZ-DE LA | November 12, 2018 6:07 p.m.
PAZ

12 ANGEL RIOS, JAIME HERNANDEZ-DE LA | November 12, 2018 6:38 p.m.
PAZ

13 ANGEL RIOS, JAIME HERNANDEZ-DE LA | December 3, 2018 9:15 a.m.
PAZ

14 ANGEL RIOS, MALVIN D. ROMAN December 5, 2018 3:49 p.m.

15 ANGEL RIOS, JAIME HERNANDEZ-DE LA | December 12, 2018 4:01 p.m.
PAZ

16 ANGEL RIOS, MALVIN D. ROMAN December 17, 2018 7:08 p.m.

17 ANGEL RIOS, MALVIN D. ROMAN December 18, 2018 7:51 p.m.

18 ANGEL RIOS, FELIX M. CRUZ December 19, 2018 7:16 p.m.

19 JAIME HERNANDEZ-DE LA PAZ, EDWIN January 7, 2019 2:01 p.m.

TAVAREZ
20 JAIME HERNANDEZ-DE LA PAZ, January 10, 2019 5:10 p.m.
MIGDALIA PABON
21 JAIME HERNANDEZ-DE LA PAZ, January 11, 2019 7:50 p.m.
MIGDALIA PABON

 

 

 
Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 6 of 7. PagelD #: 135

 

 

 

 

 

 

 

 

 

22 ANGEL RIOS, EDWIN VASQUEZ January 13, 2019 8:49 p.m.

23 ANGEL RIOS, EDWIN VASQUEZ January 15, 2019 4:21 p.m.

24 ANGEL RIOS, JAIME HERNANDEZ-DE LA January 15, 2019 5:45 p.m.
PAZ

25 ANGEL RIOS, EDWIN VASQUEZ January 15, 2019 5:47 p.m.

 

All in violation of Title 21, United Stated Code, Section 843(b).
FORFEITURE
The Grand Jury further charges:

10. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853 (drug offenses), Title 18, United States Code, Section 924(d)(1) and Title 28, United
States Code, Section 2461(c) (firearms offenses), and Title 18, United States Code, Section
982(a)(1) (money laundering offense), the allegations of Counts 1 through 25, inclusive, are
hereby re-alleged and incorporated herein by reference. As a result of the foregoing offenses,
Defendants ANGEL RIOS, JAIME HERNANDEZ-DE LA PAZ, FELIX M. CRUZ, EDWIN A.
TAVAREZ, MIGDALIA PABON, EDWIN VASQUEZ, and MALVIN D. ROMAN shall forfeit
to the United States: any and all property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as the result of the drug offenses; any and all of the
defendants’ property used or intended to be used, in any manner or part, to commit or to
facilitate the commission of the drug offenses; any and all firearms and ammunition involved in
or used in the commission of the firearms offenses; and, all property, real and personal, involved
in the money laundering offense, and all property traceable to such property; including, but not
limited to, the following:

a.) Glock Model 19 9mm pistol, serial number: NPK-106, with magazines and

ammunition seized pursuant to the execution of a federal search warrant on February 1, 2019, at
 

Case: 1:19-cr-00124-BYP Doc #: 27 Filed: 07/17/19 7 of 7. PagelD #: 136

a location on Hodgson Avenue, Cleveland, Ohio [FELIX M. CRUZ].

b.) $14,830.00 U.S. Currency seized pursuant to the execution of a federal search
warrant on February 1, 2019, at a location on Hodgson Avenue, Cleveland, Ohio [FELIX M.
CRUZ and ANGEL RIOS].

c.) $19,800.00 U.S. Currency seized pursuant to the execution of a federal search
warrant on February 1, 2019, at a location on Wakefield Avenue, Cleveland, Ohio [EDWIN A.
TAVAREZ].

d.) $13,242.00 U.S. Currency possessed by JAIME HERNANDEZ-DE LA PAZ on
February 1, 2019.

e.) $51,886.00 U.S. Currency seized pursuant to the execution of a federal search
warrant.on February 1, 2019, at the El Torito restaurant located in Lakewood, Ohio [JAIME
HERNANDEZ-DE LA PAZ and ANGEL RIOS].

f.) Taurus 9mm PT 809 pistol, serial number: TC028566, with magazines and
ammunition seized pursuant to the execution of a federal search warrant on February 1, 2019, at

the El Torito restaurant located in Lakewood, Ohio [JAIME HERNANDEZ-DE LA PAZ].

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
